DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 7/2/2018 and 12/17/2019 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “transmission hardware”, “reception hardware” and “detection hardware” in claim 1; “beam conditioning hardware” in claims 2 and 3; “first beam conditioner” and “second beam conditioner” in claim 4; and “third beam conditioner” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure is shown in the specification as follows.
Transmission hardware – page 3, lines 1-3.
Reception hardware – page 3, lines 7-11.
Detection hardware – page 4, lines 8-9.
Beam conditioning hardware – page 3, lines 12-17.
First beam conditioner - page 3, line 18.
Second beam conditioner – page 3, line 19.
Third beam conditioner – no specific structure identified. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
No specific structure corresponding to the third beam conditioner is disclosed.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim limitation “third beam conditioner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not identify any specific structure performing the beam conditioning function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al (2018/0284241).
With respect to claim 1, Campbell et al disclose:
A laser ranging system [ taught by figure 1 ], comprising: transmission hardware configured to emit a beam of collimated light along a transmission path toward a target [ taught by light source (110); top of paragraph 0072 ]; reception hardware configured to receive a return beam from the target along a same transmission path as the transmission path, such that only a cone of light about the transmission path of the transmission hardware is received by the reception hardware [ taught by optical elements (120 and 115); figure 7 ]; detection hardware configured to receive the return beam from the reception hardware, and to generate a detection signal in response to receipt of the return beam [ taught by receiver (140) ]; a time of flight ranging circuit configured to receive the detection signal and to determine a distance to the target as a function of a time interval between emission of the beam of collimated light by the transmission hardware and receipt of the return beam by the detection hardware [ taught by controller (150); paragraph 0056 ].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (2018/0284241).
Claim 2 is suggested to a skilled artisan as follows:
The laser ranging system of claim 1 [ taught by Campbell et al as applied above ], wherein the transmission hardware comprises: a collimated light source configured to emit the beam of collimated light [ taught by light source (110) ]; beam conditioning hardware configured to receive the beam of collimated light from the collimated light source, condition the beam of collimated light, and output the beam of collimated light [ suggested to a skilled artisan by paragraph 0073 ]; and a movable mirror configured to receive the beam of collimated light from the beam conditioning hardware and to scan the beam of collimated light across the target [ paragraph 0077 suggests that the scanning optics can include a moveable scanning mirror ].
Claim 3 is suggested to a skilled artisan as follows:
The laser ranging system of claim 2 [ suggested to a skilled artisan as shown above ], wherein the reception hardware comprises: the movable mirror, wherein the movable mirror is configured to receive the return beam from the target and reflect the return beam toward the beam conditioning hardware [ taught by the scanning optics (120), when following the modifications suggested by paragraph 0077 ]; the beam conditioning hardware, wherein the beam conditioning hardware is configured to receive the return beam from the movable mirror, condition the return beam, and output the return beam to the detection hardware [ paragraph 0073 suggests to a skilled artisan the input beam (135) is conditioned by polarizations optics and sent to detectors ].
Claim 4 is suggested to a skilled artisan as follows:
The laser ranging system of claim 2 [ suggested to a skilled artisan as shown above ], wherein the beam conditioning hardware comprises: a first beam conditioner configured to receive the beam of collimated light and to output the beam of collimated light as having a first type of linear polarization [ paragraph 0073 suggests that source (110) may produce linear polarized light ]; a beam splitter configured to receive the beam of collimated light from the first beam conditioner and to output the beam of collimated light [ taught by mirror (115) ]; and a second beam conditioner configured to receive the beam of collimated light from the beam splitter and to output the beam of collimated light as having a circular polarization [ paragraph 0073 suggests the use of a quarter-wave plate to create circularly polarized light ].
Claim 6 is suggested by paragraph 0073, which teaches the use of a quarter wave plate in some embodiments.
Claims 7-9 are suggested to a skilled artisan as follows:
7.    The laser ranging system of claim 4 [ suggested to a skilled artisan as shown above ], wherein the beam splitter is also configured to receive the return beam from the movable mirror and to output the return beam [ figure 1 shows the mirror (115) outputting a beam to the receiver (140) ]; wherein the second beam conditioner is also configured to receive the return beam from the beam splitter and to output the return beam as having a second type of linear polarization [ this limitation is suggested to a skilled artisan by paragraph 0073, which states “…The input beam 135 may pass through the same quarter-wave plate (or a different quarter-wave plate), resulting in ; and further comprising a third beam conditioner configured to receive the return beam from the second beam conditioner and to attenuate first type linear polarization noise therein [ this limitation is suggested to a skilled artisan by the top of paragraph 0075 ].

8.    The laser ranging system of claim 7, wherein the first type of linear polarization comprises a parallel-polarization [ paragraph 0073 teaches s-polarization ].

9.    The laser ranging system of claim 7, wherein the second type of linear polarization comprises a sigma-polarization [ paragraph 0073 teaches p-polarization ].
Claim 10 is suggested to a skilled artisan by paragraph 0089.
Claim 11 is suggested to a skilled artisan by paragraphs 0046 and 0075.
Claim 12 is suggested to a skilled artisan by paragraph 0046 and the bottom of paragraph 0073.
Claims 13-20 and 22-23 are suggested to a skilled artisan by the teachings of Campbell et al applied to claims 2-4 and 6-12.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al as applied to claim 4 above, and further in view of Muller (2015/01000012).

				Other Cited Prior Art
Janes (DE102017200691) – teaches using a polarizing filter between a light source and a beam splitter.
Villeneuve et al (2017/0153319 – discloses structure similar to Campbell et al.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645